Citation Nr: 1800551	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-19 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1984, and June 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU.   

In July 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the June 2014 statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDING OF FACT

The Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  The Merits of the TDIU Claim

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable as a result of all his service-connected disabilities.  He filed an application for TDIU in July 2011.  See July 2011 Form VA 21-8940.  On the application, the Veteran stated that he was last employed in March 2011 and has been too disabled to work since then.    

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  The Veteran's posttraumatic stress disorder (PTSD) with major depression and panic disorder with agoraphobia has been rated at 70 percent disabling as of October 1, 2010; thus, he meets the schedular "single disability" requirement contemplated under 38 C.F.R. § 4.16(a).    

As of October 1, 2010, the Veteran has been service-connected and rated for the following disabilities: PTSD rated at 70 percent disabling from October 1, 2010; degenerative disc disease and spondylosis in lower cervical spine, rated at 20 percent disabling from January 5, 2006; arthritis right foot, status post crush injury and reconstructive surgery to right great toe rated at 10 percent disabling from January 5, 2006; and degenerative joint disease, right knee rated at 10 percent disabling from January 5, 2006.  These disabilities combined from October 1, 2010 are rated at 80 percent.  See 38 C.F.R. § 4.16(a) (2017).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

As a preliminary matter, the Veteran was deemed incompetent by VA from August 23, 2011.  See August 2011 VA rating decision.  At a September 2010 VA examination, the examiner determined that the Veteran was not capable of managing his affairs because the Veteran "noted he has difficulty remembering and focusing. . . . Wife handles bills and money because of his forgetfulness."  See September 2010 VA examination.  The Social Security Administration (SSA) has deemed him unemployable since March 14, 2011 in part because of his "disorders of the back."  See August 2011 SSA disability determination and transmittal.  As to education, the Veteran has a General Equivalency Diploma (GED) and an Associate's Degree in applied science.  

To support his case, the Veteran's former immediate supervisor submitted a statement corroborating the Veteran's inability to work.  See April 2011 R.K. statement.  Specifically, the supervisor noticed that the Veteran "had some memory loss issues that [he felt] could result in the injury of [the Veteran] or of others in the near vicinity of him or the equipment that he has worked on.  [The Veteran] had become even more skittish or jumpy than he was in the past; at times [the supervisor felt that the Veteran seemed] to have the shakes.  [The company] had to employ several communication methods with reminders to ensure that [the Veteran was] aware of his failure to correctly remember key procedures that follow standards that are put in place not only for equipment safety protocols but also for the safety of the individuals operating the machinery."  Id.  Importantly, the Veteran's former supervisor also stated that "[i]t seems [the Veteran's] memory is starting to falter over the past several months and I am concerned about his well-being.  I do not feel that at any time his non-completion of tasks or failure to properly secure any associated equipment was malicious or purposeful but rather many lapses in short term memory."  Id.  

At his Board hearing, the Veteran testified that he had not worked since 2010 in industrial maintenance as mechanic.  See July 2017 Board hearing.  As a mechanic, he had to lift over 50 to 100 pounds and build machines; he also had to crawl under crawl spaces to work on those machines.  According to the Veteran, he stopped working there because of his memory.  Id.  Further, his wife testified that she did not work because she took care of him "full time;"  that entailed helping him set up his bed, getting his medicine and his food, and taking him to doctor's appointments.  Id.  Importantly, she takes him "everywhere he has to go. . . . [and] lifts him from [his] chair into [their] vehicle. . . . [she also has to] transfer him out of his chair into [their] vehicle."  Id.  Further, she has to take his wheelchair around to the back of their van and put it on a lift.  She also testified that the Veteran "wakes up several times throughout the night from either pain or nightmares due to his PTSD.  He tosses and turns a lot in his sleep.  Just restless."   Id.  Several statements submitted by people who interact with the Veteran corroborate these accounts.  See, e.g., July 2017 L.H. statement.  

As such, though the Veteran, his wife, SSA, and others provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran, his wife, his former supervisor, and several others submitting statements in his support credible as to his functional limitations attributable to his service-connected disabilities.  Therefore, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU has been met, and the claim is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to a TDIU is granted, subject to the regulations controlling the payment of monetary benefits.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


